 AMERICAN OPTICAL COMPANY263conclusions.and recommendations as to these objections, andshall adopt them. These objections are therefore hereby over-ruled.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that the American Federation ofLabor has been designated and selected by a majority of theemployees of Southern Fruit Distributors, Inc., in the appropri-ate unit described in the Decision and Direction of Election, astheir representative for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, the said labororganization is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining with res-pect to rates of pay, wages, hours of employment, and otherconditions of employment.Chairman Herzog took no part in the consideration of theabove Supplemental Decision and Certification of Representa-tives.AMERICAN OPTICALCOMPANYandSOUTHERNCALIFOR-NIA OPTICALTECHNICIANS UNION, INDEPENDENT, Peti-tioner.Case No.21-RC-2736.April 21, 1953DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent elec-tion, an election by secret ballot was conducted on September23, 1952, under the direction and supervision of the RegionalDirector for the Twenty-first Region. At the conclusion of theelection, the parties were furnished a tally of ballotswhichshowed that of approximately 14 eligible voters, 14 castballots, of which 7 were cast for the Southern California Opti-cal Technicians Union, Independent, herein called the Petitioner,6were cast against the Petitioner, and 1 ballot, that ofCharles Schwinn, was challenged by the Petitioner on theground that Schwinn was a supervisor. No objections to theconduct of the election were filed within the time providedtherefor.As the challenged ballot was sufficient to affect the resultsof the election,theRegional Director,acting pursuant to theBoard's Rules and Regulations,investigated the issues raisedby the challenge, and on September 30, 1952, issued his reporton challenged ballot in which he concluded that Schwinn wasa supervisor within the meaning of the Act; recommended thatSchwinn be ruled an ineligible voter and that the Petitioner becertified as the exclusive bargaining representative of theEmployer's employees in the stipulated unit. On October 9,1952, the Employer filed exceptions to the Regional Director'sreport on challenged ballot. On October 13, 1952, the Employerfiled supplemental exceptions.104 NLRB No. 34. 2 64DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter, on the 13th day of November, 1952, the Boardissued its Order directing that a hearing be held to determinethe supervisory status of Charles Schwinn. The Board furtherordered that the hearing officer, designated for the purpose ofconducting the hearing, prepare and cause to be served uponthe parties a report containing resolutions of the credibility ofthewitnesses, findings of fact, and recommendations to theBoard as to the disposition of the challenged ballot.Pursuant to the Board's direction, a hearing was held onDecember 11 and 12, 1952, before George H. O'Brien, hearingofficer.Both the Petitioner and the Employer appeared andparticipated. On February 5, 1953, the hearing officer issuedand caused to be served upon the parties his report onchallenged ballot. In his report, the hearing officer found that,although the employees in the stipulated unit'are soskilledthat a minimumof direct supervision is required, and althoughresponsibility for direct supervision of the employees is lodgedin the Employer's branchmanager,nevertheless the branchmanager has the power to delegate and has, in fact, delegatedsupervisory authority to Schwinn. He found that Schwinn wasintroduced to the employees as their new supervisor and thatthe employees were told to take all their problems to him andnot to Bartley, the branch manager. The hearing officer furtherfound that Schwinn exercises the authority delegated to him,in that he uses independent judgment in advising workers inthe performance of their jobs, in permitting absence from work,and in making effective recommendations- for hire, discharge,and increase in pay. The report concluded with the recommen-dation that the ballot of Charles Schwinn be not opened or countedand that the Board certify the Petitioner as exclusive bargain-ing representative of the employees in the stipulated unit.Thereafter, on February 23, 1953, the Employer filed timelyexceptions to the hearing officer's report and recommendationsand filed a brief in support of the exceptions.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Chairman Herzog and MembersMurdock and Peterson].The Board has reviewed the rulings of the hearing officerat the hearing and finds no prejudicial error was committed.:The rulings are hereby affirmed. The Board has consideredthe hearing officer's report, the Employer's exceptions andbrief,and the entire record in this case, and hereby adoptsthe findings and recommendations of the hearing officer. Wefind, as did the hearing officer, that Schwinn, although per-forming largely nonsupervisory duties, nevertheless regularlyiHereinafter found appropriate in paragraph numbered 4 hereof.2The Employer contends that the hearing officer erred in not crediting certain testimony.A hearing officer in a proceeding such as this has the advantage of observing and hearing thewitnesses and we attach great weight to his credibility findings.We do not overrule them ex-cept where the preponderance of all the relevant evidence convinces us that he is incorrect.No such conclusion is warranted here.Semet-Solvay Division,Allied Chemical&Dye Corpora-tion, 96 NLRB 1374. AMERICAN OPTICAL COMPANY265and responsiblyexercisessupervisory authority and is there-fore a supervisor within the meaning of the Act. s Accordingly,we sustain the challenge to his ballot and declare the same tobe invalid.Upon the entire record in this case the Board further finds:1.The Employer isengaged incommercewithinthemeaningof the Act.2.The labor organization involved herein claims to repre-sentemployees of the Employer.3.A question affecting commerce exists concerning therepresentation of the employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection9 (b) of the Act:All bench and surface room employees at the Employer'sLos Angeles, California, branch, excluding all other employeesincludingwatchmen,guards,professional employees, andsupervisors as definedin the Act'Because, as the tally of ballots shows, a majority of thevalid ballots were cast for the Petitioner, we shall certify itas the exclusive bargaining representative of all the employeesin the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Southern California OpticalTechniciansUnion, Independent, has been designated andselected by a majority of the employees of the AmericanOptical Company, Los Angeles, California, in the unit foundappropriate in paragraph numbered 4,above,as their repre-sentative for the purposes of collective bargaining,with respectto rates of pay,wages,hours of employment,and other condi-tions of employment.$See GeorgeW. Sprats Optical Company, 103 NLRB 397; Providence WashingtonInsuranceCompany, 100 NLRB 248.4The unitis thus described in the stipulation for certification upon consent election.HEARING OFFICER'S REPORT ON CHALLENGED BALLOTPursuant to an Order of the National Labor Relations Board issued November 13, 1952,directing that a hearing be held for the purpose of determining the supervisory status ofCharles Schwinn,and upon due notice to all parties a hearing was held before the under-signed at Los Angeles, California.onDecember it and 12, 1952.All parties were represented,were afforded full opportunity to be heard,to examine and cross-examine witnesses, tointroduce evidence bearing on the issue,and to file briefs.The Employer filed a briefwhich has been read and considered by the hearing officer.LPRELIMINARY STATEMENTPursuant to a stipulation for certification upon consent election between American OpticalCompany(herein called the Company)and Southern California Optical Technicians Union,Independent(herein called the Union),an election was held among all the employees in theCompany'sLos Angeles Laboratory on September 23, 1951.There were 7 votes cast fortheUnion,6 votes cast against the Union, and 1 vote,that of Charles Schwinn,workingsupervisor,was challenged by the Union.On September 30, 1952,the Regional Director 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDissueda report finding thatCharles Schwinn wasa supervisorwithin themeaningof the Act,recommendingthat he beruled an ineligible voter andthat the Unionbe certified.On October 29, 1952, the Companyexcepted to the RegionalDirector's report inthe follow-ing particulars.(1) To that portion of the Report which purports to quote the job description of WorkingSupervisor and to the paragraph immediately following which purports to be a statementof the employer.(2) To that portion of the Report that reads as follows: "Investigation reveals thatCharles Schwinn supervises 13 employees employed in the laboratory which is composedof two departments,bench and surface There is a foreman in the surface departmentwho is under the supervision of Schwinn Schwinn supervises the employees in the benchdepartment directly Schwinn assigns work to the various operators to maintain steadyflow of production.Whennecessary,Schwinn transfers the laboratory employees fromone job to another.When problems arise concerning work the employees take theproblems to Schwinn for necessary solution or action."(3) To that portion of the Report that reads as follows: "Schwinn is directly underthe supervision of the branch managerWhen an applicant for employment is beinginterviewed by the branch manager Schwinn normally sits in on the interview and isconsulted by the branchmanager onthe advisability of employing the applicant. Whenthe branch manager decides to terminate an employee for economic or other reasonsSchwinn normally notifies the employee that he is terminated."(4) To that portion of the Report that reads as follows. "Schwinn's recommendationto the branch manager that an employee be terminated for inefficiency or other causesnormally results in the branch manager investigatingthe matter and taking what actionhe deems appropriate. The employee may be transferred to another job or discharged."(5) To that portion of the Report that reads as follows. "Schwinn estimates that hespends approximately 90 percent of his time in inspecting the work of and laying outwork for the employees."(6) To the fact that the Report fails to mention the employer's contention that Schwinn'sfunctionsof assignment, direction and instruction are overwhelmingly routine andconstitute only a negligible portion of his duties.(7) To the fact that the Report fails to mention that in all of the company's organizedlaboratories in the Western Region, the Working Supervisor has been included in theunit comprising bench and surface room employeesIITHE EVIDENCEThe laboratory which is the subject of this proceeding is one of a very large number ofsimilar units in population centers throughout all of the United States and its territories.These laboratories process lenses which are manufactured in finished or semifinished formby the plant of the Company located in Southbridge,Massachusetts, and assemble theselenseswithframes manufactured in the same plant to fill prescriptions from the eye careprofessions.Each laboratory is part of an integrated local office called a branch which alsoemploys stock clerks,prescription clerks,and office clericals. The branches in additionto the work of the laboratory also engage in selling stock and related items to the trade.Each branch office is under a branch manager,who in turn is responsible to a zone manager,in turn responsible to a regional manager with final authority and responsibility lodged in themain office of the Company in Southbridge.The western region with headquarters in San Francisco comprises 4 zones and 46 branches. IThe Los Angeles branch shares space and personnel(except for the laboratory)with theLos Angeles zone.Stock clerks and prescription clerks receive instruction and supervisionfrom both the branch manager,Mr. Bartley,and the zone manager, Mr. Davis.Itis the contention of the Company that all supervisory authority is lodged in the branchmanager and his superiors and that(except in the New York laboratory which because of itssize requires the services of a nonworking supervisor),there is no lower level of super=visionThe Company further contends that the term"working supervisor"ismisleading andthat a more accurate description would be "all around man "1Laboratoryemployeesin only fourof these branches are organized and in the organizedbranches the"working supervisor"is included in the bargaining unit by agreement of theparties.The Unionin this case was organized in 1952 and has no contract with any opticalcompany. AMERICAN OPTICAL COMPANY267Testimony was received from Mr. Schwinn himself, from the branch manager and MrSchwinn's immediate superior, Mr Bartley, and from the regional manager, Mr McChesneyTestimony was also received from seven workers in the Los Angeles laboratory.The regional manager identified a job description for working supervisor and testified thatthisdescription was prepared by the Southbridge office and was applicable to the entireorganization. He further testified that the branch manager, in this case Mr. Bartley, wouldhave authority to change the duties and responsibilities of working supervisor from the manualdescription and he did not know whether or not Mr Bartley followed the job description indelegation of authority to Mr SchwinnHe did testify that all supervisory authority was vested in Mr Bartley I credit the testi-monyof RegionalManager McChesneyThe job description of working supervisoris asfollows:ClassificationJob #100Working SupervisorDescription. Assist, direct, instruct employees in performance of all jobs in laboratory.Assign work to operators according to requirements of schedule; give necessary instruc-tions.Assist operators in solution of technical or routine questions; decide when torefer questions to Branch Manager, and be sure all facts are available. Instruct newemployees in duties and laboratory routine, including proper care of laboratory equip-ment, break in older employees on new work. Be sure that work is assigned accordingto requirements of work load to maintain full flow, and that all operators are kept busy.Job carries responsibility for assignment of work, instruction of operators, andassistance in technical problems, but not for hiring, firing, discipline, wage adminis-tration,and employee relations in general.As required by work schedule, perform most or all of laboratory jobs as individuallydescribed usually assuming responsibility for particularly delicate or intricate jobs.Perform productive operations whenever not engaged in assisting other employeesMr. Bartley, the branch manager, testified 'that he exercised direct supervision over allof the laboratory work, that he spent about 10 hours a week in the laboratory, that all hiringand firing was performed by him without advice from or consultation with Schwinn, that eachlaboratory employee was a skilled worker in his own line, and that the laboratory operateswithout any need for continuous supervision. He testified that Schwinn exercised no super-visory powers, that all Schwinn's time was occupied by routine and repetitive work. ThatSchwinn's only discretion extended tohimself jumping in and helping with an operation whichwas temporarily unmanned or undermanned and that his regular duties kept him occupied.For reasons which will appear hereafter, I do not believe that Bartley directly supervisedthework of the laboratory and believe that he relied upon Mr Schwinn for such immediatesupervision as there was, even though it appears that the entire operation is largely automatic.Mr Schwinn testified that he had given a truthful statement to the Board agent and thestatement was received in evidence without objection This statement, on which RegionalDirector relied, is as follows:I,Charles Schwinn, after being duly sworn under oath depose and say.That I have been employed by the American Optical Co. for about 7 years. I havebeen employed in Los Angeles for the last 5 or 6 months My classification is "workingsupervisor." Prior to coming to Los Angeles I was employed by the American OpticalCo. in Dayton, Ohio as a working supervisorInmy capacity as supervisor I direct or supervise the work of 13 employees in thesurfacing and finishing department. I have one foreman under me who is in charge ofthe surfacing department.Iroute and assign work to keep the finishing and surfacing departments operatingsmoothly I also inspect the work of the surfacing and finishing departments to seethat it is done properly.Ido not have the authority to hire or fire employees. However, when directed fromthe office by Mr. Bartley, the manager, I actually notify the employees that they aredischarged. I do not notify new employees when they are hired, that they are hired.In the case of Gloria Moreno I told Mr. Bartley that she was absent from work andthat I had work to get out. I asked Mr. Bartley what we were going to do about GloriaMoreno. Mr. Bartley decided to terminate her employment, I sent her a telegram overmy signature notifying her that her employment was terminated.When new employees are being interviewed I generally sit in whiletheyare beinginterviewed byMr.Bartley.Mr. Bartley will generally ask me if we can use theapplicant if he will fit into our operations. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter a new employee is hired I instruct him in his duties and supervise his workor ask others to help him in his work.To my knowledge the Co.does not have a written merit ratingsystem MrBartleywill usually ask me howa new employee is making out.If there is a shortage of work Mr Bartley will generally consult me about laying theemployee off. He desires to determine if laying off employees will interfere withgetting the work out.He also consults me if he thinks we need more employees.I spend about90P16of my time inspecting and laying out work.Ihave never recommended that any employee be promoted.I do not recommend payraises. Wage increases are handled by the office.I have never reprimanded or disciplined an employee. I have no authority to transferan employee from one branch or factory to another.Ido have the authority to transferthe employees under me from one job to another,such transfer would only be made tomaintain the even flow of production.I am paid on an hourly basis at the rate of $2.15 per hour.In his testimony Mr. Schwinn contradicted his statement almost in its entirety testifying that:All employees know what to do;he does not assign work;he has never interviewed an applicantfor employment;he sometimes helps other employees with advice based on his greater exper-ience;he has never recommended any termination;on one occasion he discharged an employeeand on another occasion laid off two employees,both of which actions were taken on Mr.Bartley's specific instructions;and the work of the laboratory was so well organized and theworkers so experienced and highly skilled that the laboratory runs without supervision.Mr. Schwinn explained this inconsistency by saying that when he was interviewed byMr. Driscoll he "tempted to blow the job up a little bit"I am inclined to believe that in thepresence of his superiors,who had testified previously and under interrogation by a repre-sentative of the home office of the Company, Mr. Schwinn was tempted to and did blow hisjob down a little bit I am unable to credit Mr. Schwinn's denials that he had ever exercisedsupervisory powers.Ibelieve that Mr.Bartley did in fact delegate to Mr Schwinn supervisory authority, andthatMr Schwinn exercised this authority with the knowledge and ratification of Mr.Bartley,though perhapsnot of Mr.Bartley's superiors.Employee Marshall Orteago testified that he is the highest paid man in the surface room andis regarded as a foreman by the eight employees with whom he works.If he has any problemshe takes them up with Mr.Schwinn.He gives pointers to new employees and if a job isunmanned or undermanned he does it himself. He has no direct contact with Mr Bartley.MargaretWeber (who had 10years' experience) testified that she works in the surfaceroom under Foreman Marshall Orteago and she consults with him 2 or 3 times a day withregard to work problems.In the absence of Mr Orteago she goes to Mr. Schwinn,never toMr Bartley.On one occasion when she wanted a day off she asked and obtained permissionfromMr.SchwinnWhen Mr. Schwinn was introduced to the employees by Mr.Bartley,they were told that all problems should be taken up with Mr. Schwinn and should not be takento Mr.Bartley. 2LouiseMen testified that she had over 10 years'experience and worked in the benchroom under Mr. Schwinn,that she takes problems concerning her work to Mr. Schwinn.That whenshe suggested to Mr.Schwinn that she should have a raise,he got one for herDaniel Blitstein testified that he had been employed by the Company for 31 years and isan all around surface room man. Blitstein testified that Orteago was his foreman and that heoccasionally asks Orteago for advice and assistance Blitstein testified that when Schwinncame to work in Los Angeles the following transpired:Mr. Bartley brought Charlie in and introduced him as our new supervisor and informedus if we had any problems we were to go to Charlie,and if we went to Mr.Bartley wewould be going over Charlie's head and it wouldn't be the proper thing to do.Blitstein, during the 7 months he worked in Los Angeles,never took any problem to Mr.Bartley.Recently Blitstein asked Schwinn for a wage increase and was informed by Schwinnthat it was being considered.2Mr Bartleyperformedthe dutiesof "working supervisor"or "all around man" in thelaboratoryfrom the resignation of Pete Ketterer until the appointmentof Mr.Schwinn.AlthoughBartley testifiedthat hespent 10 hours a week in the laboratory, the testimony ofall other witnessesis that since theappointmentof Schwinn,Bartley looks in on the labora-tory only occasionally. Bartley givesno direct orders toany laboratoryworker and consultswith Schwinn only onceor twice a week. AMERICANOPTICAL COMPANY269Roland Tullis,Jr., testified that he had worked 8 years in the Los Angeles laboratory.Tullisstated that Bartley in introducing,Schwinn said that Pete(Ketterer)had quit, thatSchwinn would be the supervisor,and that Orteago would run the surface room.All problemswere to be taken up with Mr. Orteago or Mr Schwinn and that Mr Bartley was not to bebothered.Jamie Ramos with 2 years of experience testified that he was hired by Mr. Schwinn about amonth before the hearing and had not been interviewedby Mr.Bartley before he started towork.I credit in full the testimony of employees Marshall Orteago, Margaret Weber,Louise Meo,Daniel Blitstein,Roland Tullis,Jr., and Jamie Ramos.III.CONCLUDING FINDINGS1.Laboratory employees are so skilled in their particular jobs that a minimum of directcontinuous supervision is required.2.Policies are laid down by the Southbridge office and expressed in an employee's manualso the duties of lower-level supervision are largely restricted to seeing that the policy andpractice is complied with.3.Responsibility for direct supervision of the laboratory is lodged in the branch manager.4.The general duties and responsibilities of a working supervisor are prescribed bySouthbridge.5.Schwinn's actual duties correspond almost exactly with the official job description ofworking supervisor.6.The branch manager has the power to delegate authority to the working supervisor.7.Bartley did in fact delegate supervisory authority to Schwinn.8.Schwinn uses independent judgment in advising workers in the performance of their jobs,in permitting absence from work, and in making effective recommendations for hire, dis-charge, and increase in pay.9.Schwinn is regarded as their supervisor by the employees in the laboratory.10.Bartley spends considerably less than one-fifth of the working day in the laboratory andexercises little or no direct authority over laboratory employees.IV.RECOMMENDATIONIn view ofthe foregoing and because it is impossible to conceive that an optical laboratoryinwhich 14persons areemployed,where each operation must follow a special often com-plicated and sometimes unclear prescription,where intricate precision tools and inspectiondevices are used,could operate without immediate responsible direction for more than three-fourthsof the working day, I recommend that the Board find that Charles Schwinn was, on theday of theelection,a supervisorwithin themeaning of Section 2(11) of the Act.sBausch andLomb Optical Company, 92 NLRB 139, 140; Tri-Pak MachineryService, Inc , 94 NLRB 1715,1723.I further recommend that the ballotof Charles Schwinn benot opened or counted and that theBoardcertify theUnion as exclusive bargaining representativeof the employees in thestipulated unit.As provided in the Board's Order of November13, 1952:Within 10 days from the date of issuance of [this]report,any party may file with theBoard in Washington,D. C , an original and six copies of exceptions thereto.Immediatelyupon the filing of such exceptions the party filing the same shall serve a copy thereof uponeach of the other parties, and shall file a copy with the Regional Director.If no exceptionsare filed thereto the Board will adopt the recommendations of the Hearing Officer.9 The Employer in his brief points out that the representative of the petitioning union in aprior proceeding agreed that Schwinn's predecessor should be eligible to vote.The Board has recently(January 16,1953) in Valentine Sugars,Inc., 102 NLRB 313, re-affirmed its long standing rule that"Merely consentingthat alleged supervisors be allowed tovote is not a determination of their status by the Board."